PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/334,682
Filing Date: 26 Oct 2016
Appellant(s): Dexter et al



__________________
Jarrod Hicks
Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed February 24, 2022 appealing the rejections made in the Final Rejection Office Action mailed on September 08, 2021.
 
(1) Real Party in Interest
The Examiner has no comment on the statement identifying by name the real party in interest in the brief.

Related Appeals and Interferences
Page 1 of the brief, states “[t]here are no prior or pending appeals, judicial proceedings, or interferences known to Appellant which may be related to, directly affect, be directly affected by, or have a bearing on the Board’s decision in the pending appeal”. 
The Examiner is not aware of any other related appeals, interferences, or judicial proceedings that will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal. 

Status of Claims
The following is a list of claims that are rejected and pending in the application:
1-20

Summary of Claimed Subject Matter
The Examiner has no comment on the summary of claimed subject matter contained in the brief.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 08, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.

Claims 1, 4, 6, 8, 11, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arif Ansari et al (WO03085545) hereinafter A. Ansari, in view of Marwan Y. Ansari et al (US Pub 20110183739) hereinafter M. Ansari.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arif Ansari et al (WO03085545) hereinafter A. Ansari, in view of Marwan Y. Ansari et al (US Pub 20110183739) hereinafter M. Ansari, in view of Dotan et al (US Pub 20060025923) hereinafter Dotan.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arif Ansari et al (WO03085545) hereinafter A. Ansari, in view of Marwan Y. Ansari et al (US Pub 20110183739) hereinafter M. Ansari, and further in view of Youm et al (US Pub 20070054717) hereinafter Youm.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arif Ansari et al (WO03085545) hereinafter A. Ansari, in view of Marwan Y. Ansari et al (US Pub 20110183739) hereinafter M. Ansari, in view of Dotan et al (US Pub 20060025923) hereinafter Dotan, and further in view of Dai et al (“Personalized Route Recommendation using Big Trajectory Data”, 2015) hereinafter Dai.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arif Ansari et al (WO03085545) hereinafter A. Ansari, in view of Marwan Y. Ansari et al (US Pub 20110183739) hereinafter M. Ansari, and further in view of Mohammad Mirzaei et al (US Pub 20160171390) hereinafter Mirzaei.

Response to Arguments
Appellant’s Arguments Regarding 35 U.S.C. 103 Rejections
A. Regarding claims 1, 4, 6, 8, 11, 13, 15, 18 and 20 arguments, Appellant argues that no cited reference “alone or in combination” teaches independent claims 1, 8, and 15’s limitation stating “associating, by the Al controller, scores for each of a plurality of Al algorithms for use by the software application component, each score being based on: the interpreted state information including the plurality of potential state changes that are available to each respective entity of the plurality of entities; and a computational complexity of simulating the software application component using the state information for each of the plurality of Al algorithms including an estimated amount of time for simulation”, since:
1. “the claim requires that a respective score for each algorithm in the group of algorithms is based on more than one potential state change for entities in the application” (Appeal Brief, page 6, paragraph 1), 
2. “A. Ansari does not teach that a different algorithm…is selected, let alone that a different algorithm is selected based on scores [from] a group of algorithms” (Appeal Brief, page 6, paragraph 2), 
3. “A. Ansari’s learning model is updated based on user actions resulting from already selected program actions, not selected based on scores assigned to different algorithms.” (Appeal Brief, page 7, paragraph 3),
4. “A. Ansari does not disclose that an estimated amount of time for simulation using different AI algorithms are calculated, or that such computational complexity of simulating the software application component using the state information for each of the plurality of AI algorithms is included in a score associated with the particular AI algorithms.” (Appeal Brief, page 8, paragraph 3).

Appellant states “due to their dependence, claims 4, 6, 11, 13, 18, and 20 are also allowable over the combination of art” (Appeal Brief, page 8, paragraph 5).

B. Regarding claims 2, 9, and 16, Appellant argues that “due to their dependence, claims 2, 9, and 16 are also believed to be allowable over the combination of art” (Appeal Brief, page 9, paragraph 1). 

C. Regarding claims 3, 10, and 17 arguments, Appellant argues that no cited reference “alone or in combination” teaches the claimed limitation, since:
1. “A. Ansari…fails to teach that scores for a plurality of algorithms are compared to a threshold, and then reducing the set of algorithms based on this comparison” (Appeal Brief, page 10, paragraph 2), 
2. A. Ansari does not teach a “selection of a different algorithm from a group of algorithms”, and because of this, A. Ansari does not teach “choosing a different set of algorithms from which to ultimately select the algorithm based on a threshold for the plurality of potential state changes” (Appeal Brief, page 10, paragraph 4).

D. Regarding claims 5, 12, and 19, Appellant argues that “due to their dependence, claims 5, 12, and 19 are also allowable over the combination of art” (Appeal Brief, page 11, paragraph 1). 

E. Regarding claims 7 and 14 arguments, Appellant argues that no cited reference “alone or in combination” teaches the claimed limitation, since:
1. no reference teaches “that a user may select a preference for how the AI algorithm is selected” and that Mirzaei’s teachings of “the user may set parameters for how an algorithm executes…is not the same as selecting an entire algorithm” (Appeal Brief, page 10, paragraph 2).

Examiner's Response:
Statement of Law
MPEP § 2142 provides the following, “The legal concept of prima facie obviousness is a procedural tool of examination which applies broadly to all arts.” 
MPEP § 2142 further provides, “The examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. If the examiner does not produce a prima facie case, the applicant is under no obligation to submit secondary evidence to show nonobviousness. If, however, the examiner does produce a prima facie case, the burden of coming forward with evidence or arguments shifts to the applicant who may submit additional evidence of nonobviousness….” and “It remains true that ‘[t]he determination of obviousness is dependent on the facts of each case.’ Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1089, 89 USPQ2d 1370, 1379 (Fed. Cir. 2008) 550 F.3d 1075, 1089, 89 USPQ2d 1370, 1379 (Fed. Cir. 2008) (citing Graham, 383 U.S. at 17-18, 148 USPQ 459, 467 (1966)).” 
MPEP § 2144(I) provides the following, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).”
MPEP § 2143.03 provides the following, “As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).”

Regarding Appellant’s above-noted assertions, regarding the rejections of claims 1-20 under 35 U.S.C. 103, have been fully considered, but they are not persuasive. The Examiner respectfully disagrees with the presented arguments as presented below. Further, the Examiner will address arguments in the same order as presented above under item (6).

A. Claims 1, 4, 6, 8, 11, 13, 15, 18 and 20 arguments: 
It is primarily noted that the Examiner respectfully disagrees with the proposed arguments in view of the broadness of the claim language.
1. The argued limitation states “associating…scores for each of a plurality of Al algorithms” and it is asserted by the Examiner that the claimed “associating” a score with an algorithm is broader than that of assigning a score, storing an associated/assigned score with an algorithm for reference later, or even the argued “a respective score for each algorithm”.
A. Ansari, pages 11-12 and 231 teach determining (associating) “performance indexes (scores)” by the algorithm’s performance and by “the game move probability distribution” for use in selecting algorithms and algorithm parameters (for each of AI algorithms); thus it is noted that as algorithms are selected and performance indexes are updated, each algorithm will be associated with a performance index (associating…scores for each of a plurality of Al algorithms). The algorithm’s performance is determined by the “relative score value between the computer game and the game player”, and as taught in pages 94, 215-216, and 217, using player gun and duck optional moves (potential state changes that are available to each respective entity) to determine the indexes (scores). Further, the cited sections above also teach using a “game move probability distribution” (potential state changes) for determining performance indexes (scores), wherein the distribution comprises “a plurality of probability values corresponding to the plurality of game moves” (potential state changes) for the player gun and computer duck (entities). Additional page 218 further clarifies that the “game move probability distribution” is used to “counteract the players’…strategy in the future” (potential state changes).
2. It is noted that the argued selecting “a different algorithm” is not claimed. Claim 1 states “selecting…an AI algorithm from the plurality of algorithms based on the scores”, thus the Appellant argues a narrower scope than that which is claimed. A. Ansari, pages 11-12 teach “modifying a functionality of the probabilistic learning module…e.g. by selecting one of a plurality of algorithms used by the learning module”, and "determining a performance index (score) indicative of a performance of the probabilistic learning module (algorithm)...and for modifying the probabilistic learning module functionality (or interpreted as selecting an algorithm as taught above) based on the performance index (score)".
3. As noted above in item A1, the argued limitation states “associating…scores for each of a plurality of Al algorithms” and it is asserted by the Examiner that the claimed “associating” a score with an algorithm is broader than that of assigning a score (as argued) or storing an associated/assigned score with an algorithm for reference later. See A. Ansari citations above in item A2 for selecting an algorithm based on algorithm associated performance indexes (scores).
4. Appellant repeats a previous argument that was answered in the Non-Final filed 03/15/2021, item 9, argument 1. The specification does not specifically define “computational complexity” other than relating to “simulating the software application component using the state information” [0029]. In fact, paragraph 0014 indicates this to even be evaluating algorithms to be “computationally complex” and selecting an algorithm based on how “quickly” it can reach a “solution”. As previously cited, A. Ansari:
“pages 7 and 12 teach the game program’s learning and intuition modules (AI controller) determining performance indexes, ‘indicative of a performance of the processing device relative to one or more objectives of the processing device’, are based on ‘relative score value between the computer game (software application component) and the game player’ being further indicative of, as taught in page 267, which action (state information for each of the plurality of Al algorithms) will converge the quickest and reduce processing power (estimating the computational complexity of simulation)”. 
Pages 267-268 additionally teach the “selecting or modifying parameters of algorithms” and further “selecting from a plurality of algorithms” based on “the generated performance indexes (scores)” that are calculated from the “action probability distributions”. These distributions are determined from the actions considered in the above citation for action convergence. Due to the broadness of the claim language, the Examiner asserts it is reasonable to interpret claims 1 and 6’s (and analogous claims 8, 13, 15 and 20) limitation of “a computational complexity” to be equivalent to A. Ansari’s teaching of determining which algorithm and action will computationally converge the quickest (estimated amount of time for simulation) and reduce processing power (computational complexity) as previously taught on pages 7, 12, and 267.

Having addressed all Appellant’s arguments directed towards independent claims 1, 8, and 15 above, the dependent claims 4, 6, 11, 13, 18, and 20 are also maintained as rejected.

B. Having addressed all Appellant’s arguments directed towards independent claims 1, 8, and 15 above, the dependent claims 2, 9, and 16 are also maintained as rejected.

C. Claims 3, 10, and 17 arguments: 
1. It is noted that the claim limitation does not recite “scores for a plurality of algorithms are compared to a threshold” as argued, but merely claims “associating scores…[to] algorithms…based on: comparing the interpreted state information to stored conditions”, wherein the interpreted state information comprises “potential state changes” [claim 1] and the stored conditions comprise “a threshold for the plurality of potential state changes” [claim 3]. In other words, the claim recites “associating scores” to algorithms based on comparing the “potential state changes” to a “threshold”. Here, the Appellant is arguing a narrower scope than what is actually claimed. As previously cited, A. Ansari page 109 and 231 teach comparing "game move probability values" of available game movements (potential state changes) to "threshold value[s]" for calculating performance indexes (scores) used for selecting/modifying algorithms [Final OA filed 09/08/2021, pages 12-13].
2. A. Ansari, page 11 explicitly teaches “modifying a functionality of the probabilistic learning module based on an objective of matching the skill level of the computer game with the skill level of the game player, e.g. by selecting one of a plurality of algorithms used by the learning module, or modifying a parameter of an algorithm employed by the learning module”; and thus clearly teaches “selection of a different algorithm from a group of algorithms” as argued. Further, the argued “choosing a different set of algorithms from which to ultimately select the algorithm…” is not claimed. Claim 1 states “selecting…an AI algorithm from the plurality of algorithms” and claim 3 states “associating scores” to algorithms by comparing “potential state changes” to a “threshold”; therefore, the argued claims do not require the step of “choosing a different set of algorithms”.

D. Having addressed all Appellant’s arguments directed towards independent claims 1, 8, and 15 above, the dependent claims 5, 12, and 19 are also maintained as rejected.

E. Claims 7 and 14 arguments: 
1. Mirzaei teaches "Users may set static parameters for adapting the execution of the application and/or complex algorithms used by the application" [paragraph 0039]. Further, the system is to use the user indicated functionalities to "dynamically set and adjust configurations of the application and/or complex algorithms in order to accommodate device performance expectations of users…[and] enabling the computing device to automatically adjust performance of the application and/or complex algorithms to accommodate changing circumstances, device states, user performance expectations and other device constraints. Such adjustments may improve power consumption at the device while balancing user experience." [paragraph 0043].

For these reasons, Examiner respectfully requests that the rejections under 35 USC § 103 be upheld.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.M./
Examiner, Art Unit 2123                                                                                                                                                                                                        
Conferees:

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123                                                                                                                                                                                                        



/Jason Cardone/
Primary Examiner

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.